
	
		II
		111th CONGRESS
		2d Session
		S. 3059
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2010
			Mr. Bingaman (for
			 himself, Ms. Murkowski, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve the energy efficiency of appliances, lighting,
		  and buildings, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Energy Efficiency
			 Enhancement Act of 2010.
		2.Energy
			 conservation standards
			(a)Definition of
			 energy conservation standardSection 321 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291) is amended—
				(1)by striking
			 paragraph (6) and inserting the following:
					
						(6)Energy
				conservation standard
							(A)In
				generalThe term energy conservation standard means
				1 or more performance standards that—
								(i)for covered
				products (excluding clothes washers, dishwashers, showerheads, faucets, water
				closets, and urinals), prescribe a minimum level of energy efficiency or a
				maximum quantity of energy use, determined in accordance with test procedures
				prescribed under section 323;
								(ii)for showerheads,
				faucets, water closets, and urinals, prescribe a minimum level of water
				efficiency or a maximum quantity of water use, determined in accordance with
				test procedures prescribed under section 323; and
								(iii)for clothes
				washers and dishwashers—
									(I)prescribe a
				minimum level of energy efficiency or a maximum quantity of energy use,
				determined in accordance with test procedures prescribed under section 323;
				and
									(II)may include a
				minimum level of water efficiency or a maximum quantity of water use,
				determined in accordance with those test procedures.
									(B)InclusionsThe
				term energy conservation standard includes—
								(i)1 or more design
				requirements, if the requirements were established—
									(I)on or before the
				date of enactment of this subclause;
									(II)as part of a
				direct final rule under section 325(p)(4); or
									(III)as part of a
				final rule pub1lished on or after January 1, 2012; and
									(ii)any other
				requirements that the Secretary may prescribe under section 325(r).
								(C)ExclusionThe
				term energy conservation standard does not include a performance
				standard for a component of a finished covered product, unless regulation of
				the component is specifically authorized or established pursuant to this
				title.
							;
				and
				(2)by adding at the
			 end the following:
					
						(66)EERThe
				term EER means energy efficiency ratio.
						(67)HSPFThe
				term HSPF means heating seasonal performance
				factor.
						.
				(b)EER and HSPF
			 test proceduresSection 323(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6293(b)) is amended by adding at the end the
			 following:
				
					(19)EER and HSPF
				test procedures
						(A)In
				generalSubject to subparagraph (B), for purposes of residential
				central air conditioner and heat pump standards that take effect on or before
				January 1, 2015—
							(i)the EER shall be
				tested at an outdoor test temperature of 95 degrees Fahrenheit; and
							(ii)the HSPF shall
				be calculated based on Region IV conditions.
							(B)RevisionsThe
				Secretary may revise the EER outdoor test temperature and the conditions for
				HSPF calculations as part of any rulemaking to revise the central air
				conditioner and heat pump test
				method.
						.
			(c)Central air
			 conditioners and heat pumpsSection 325(d) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6295(d)) is amended by adding at the end the
			 following:
				
					(4)Central air
				conditioners and heat pumps (except through-the-wall central air conditioners,
				through-the-wall central air conditioning heat pumps, and small duct, high
				velocity systems) manufactured on or after January 1, 2015
						(A)Base national
				standards
							(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio of central
				air conditioners and central air conditioning heat pumps manufactured on or
				after January 1, 2015, shall not be less than the following:
								(I)Split Systems: 13
				for central air conditioners and 14 for heat pumps.
								(II)Single Package
				Systems: 14.
								(ii)Heating
				seasonal performance factorThe heating seasonal performance
				factor of central air conditioning heat pumps manufactured on or after January
				1, 2015, shall not be less than the following:
								(I)Split Systems:
				8.2.
								(II)Single Package
				Systems: 8.0.
								(B)Regional
				standards
							(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio of central
				air conditioners and central air conditioning heat pumps manufactured on or
				after January 1, 2015, and installed in States having historical average
				annual, population weighted, heating degree days less than 5,000 (specifically
				the States of Alabama, Arizona, Arkansas, California, Delaware, Florida,
				Georgia, Hawaii, Kentucky, Louisiana, Maryland, Mississippi, Nevada, New
				Mexico, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, and
				Virginia) or in the District of Columbia, the Commonwealth of Puerto Rico, or
				any other territory or possession of the United States shall not be less than
				the following:
								(I)Split Systems: 14
				for central air conditioners and 14 for heat pumps.
								(II)Single Package
				Systems: 14.
								(ii)Energy
				efficiency ratioThe energy efficiency ratio of central air
				conditioners (not including heat pumps) manufactured on or after January 1,
				2015, and installed in the State of Arizona, California, New Mexico, or Nevada
				shall be not less than the following:
								(I)Split Systems:
				12.2 for split systems having a rated cooling capacity less than 45,000 BTU per
				hour and 11.7 for products having a rated cooling capacity equal to or greater
				than 45,000 BTU per hour.
								(II)Single Package
				Systems: 11.0.
								(iii)Application
				of subsection (o)(6)Subsection (o)(6) shall apply to the
				regional standards set forth in this subparagraph.
							(C)Amendment of
				standards
							(i)In
				generalNot later than January 1, 2017, the Secretary shall
				publish a final rule to determine whether the standards in effect for central
				air conditioners and central air conditioning heat pumps should be
				amended.
							(ii)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2022.
							(D)Consideration
				of additional performance standards or efficiency criteria
							(i)ForumNot
				later than 4 years in advance of the expected publication date of a final rule
				for central air conditioners and heat pumps under subparagraph (C), the
				Secretary shall convene and facilitate a forum for interested persons that are
				fairly representative of relevant points of view (including representatives of
				manufacturers of the covered product, States, and efficiency advocates), as
				determined by the Secretary, to consider adding additional performance
				standards or efficiency criteria in the forthcoming rule.
							(ii)RecommendationIf,
				within 1 year of the initial convening of such a forum, the Secretary receives
				a recommendation submitted jointly by such representative interested persons to
				add 1 or more performance standards or efficiency criteria, the Secretary shall
				incorporate the performance standards or efficiency criteria in the rulemaking
				process, and, if justified under the criteria established in this section,
				incorporate such performance standards or efficiency criteria in the revised
				standard.
							(iii)No
				recommendationIf no such joint recommendation is made within 1
				year of the initial convening of such a forum, the Secretary may add additional
				performance standards or efficiency criteria if the Secretary finds that the
				benefits substantially exceed the burdens of the action.
							(E)New
				construction levels
							(i)In
				generalAs part of any final rule concerning central air
				conditioner and heat pump standards published after June 1, 2013, the Secretary
				shall determine if the building code levels specified in section 327(f)(3)(C)
				should be amended subject to meeting the criteria of subsection (o) when
				applied specifically to new construction.
							(ii)Effective
				dateAny amended levels shall not take effect before January 1,
				2018.
							(iii)Amended
				levelsThe final rule shall contain the amended levels, if
				any.
							.
			(d)Through-the-Wall
			 central air conditioners, through-the-Wall central air conditioning heat pumps,
			 and small duct, high velocity systemsSection 325(d) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6295(d)) (as amended by
			 subsection (c)) is amended by adding at the end the following:
				
					(5)Standards for
				through-the-wall central air conditioners, through-the-wall central air
				conditioning heat pumps, and small duct, high velocity systems
						(A)DefinitionsIn
				this paragraph:
							(i)Small duct,
				high velocity systemThe term small duct, high velocity
				system means a heating and cooling product that contains a blower and
				indoor coil combination that—
								(I)is designed for,
				and produces, at least 1.2 inches of external static pressure when operated at
				the certified air volume rate of 220–350 CFM per rated ton of cooling;
				and
								(II)when applied in
				the field, uses high velocity room outlets generally greater than 1,000 fpm
				that have less than 6.0 square inches of free area.
								(ii)Through-the-wall
				central air conditioner; through-the-wall central air conditioning heat
				pumpThe terms through-the-wall central air
				conditioner and through-the-wall central air conditioning heat
				pump mean a central air conditioner or heat pump, respectively, that is
				designed to be installed totally or partially within a fixed-size opening in an
				exterior wall, and—
								(I)is not
				weatherized;
								(II)is clearly and
				permanently marked for installation only through an exterior wall;
								(III)has a rated
				cooling capacity no greater than 30,000 Btu/hr;
								(IV)exchanges all of
				its outdoor air across a single surface of the equipment cabinet; and
								(V)has a combined
				outdoor air exchange area of less than 800 square inches (split systems) or
				less than 1,210 square inches (single packaged systems) as measured on the
				surface area described in subclause (IV).
								(iii)RevisionThe
				Secretary may revise the definitions contained in this subparagraph through
				publication of a final rule.
							(B)Rulemaking
							(i)In
				generalNot later than June 30, 2011, the Secretary shall publish
				a final rule to determine whether standards for through-the-wall central air
				conditioners, through-the-wall central air conditioning heat pumps and small
				duct, high velocity systems should be established or amended.
							(ii)ApplicationThe
				rule shall provide that any new or amended standard shall apply to products
				manufactured on or after June 30,
				2016.
							.
			(e)FurnacesSection
			 325(f) of the Energy Policy and Conservation Act (42 U.S.C. 6295(f)) is amended
			 by adding at the end the following:
				
					(5)Non-weatherized
				furnaces (including mobile home furnaces, but not including boilers)
				manufactured on or after May 1, 2013, and weatherized furnaces manufactured on
				or after January 1, 2015
						(A)Base national
				standards
							(i)
				Non-weatherized furnacesThe annual fuel utilization efficiency
				of non-weatherized furnaces manufactured on or after May 1, 2013, shall be not
				less than the following:
								(I)Gas furnaces: 80
				percent.
								(II)Oil furnaces: 83
				percent.
								(ii)Weatherized
				furnacesThe annual fuel utilization efficiency of weatherized
				gas furnaces manufactured on or after January 1, 2015, shall be not less than
				81 percent.
							(B)Regional
				standard
							(i)Annual fuel
				utilization efficiencyThe annual fuel utilization efficiency of
				non-weatherized gas furnaces manufactured on or after May 1, 2013, and
				installed in States having historical average annual, population weighted,
				heating degree days equal to or greater than 5000 (specifically the States of
				Alaska, Colorado, Connecticut, Idaho, Illinois, Indiana, Iowa, Kansas, Maine,
				Massachusetts, Michigan, Minnesota, Missouri, Montana, Nebraska, New Hampshire,
				New Jersey, New York, North Dakota, Ohio, Oregon, Pennsylvania, Rhode Island,
				South Dakota, Utah, Vermont, Washington, West Virginia, Wisconsin, and Wyoming)
				shall be not less than 90 percent.
							(ii)Application of
				subsection (o)(6)Subsection (o)(6) shall apply to the regional
				standard set forth in this subparagraph.
							(C)Amendment of
				standards
							(i)Non-weatherized
				furnaces
								(I)In
				generalNot later than January 1, 2014, the Secretary shall
				publish a final rule to determine whether the standards in effect for
				non-weatherized furnaces should be amended.
								(II)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2019.
								(ii)Weatherized
				furnaces
								(I)In
				generalNot later than January 1, 2017, the Secretary shall
				publish a final rule to determine whether the standard in effect for
				weatherized furnaces should be amended.
								(II)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2022.
								(D)New
				construction levels
							(i)In
				generalAs part of any final rule concerning furnace standards
				published after June 1, 2013, the Secretary shall determine if the building
				code levels specified in section 327(f)(3)(C) should be amended subject to
				meeting the criteria of subsection (o) when applied specifically to new
				construction.
							(ii)Effective
				dateAny amended levels shall not take effect before January 1,
				2018.
							(iii)Amended
				levelsThe final rule shall contain the amended levels, if
				any.
							.
			(f)Exception for
			 certain building code requirementsSection 327(f) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6297(f)) is amended—
				(1)in paragraph (3),
			 by striking subparagraphs (B) through (F) and inserting the following:
					
						(B)The code does not
				contain a mandatory requirement that, under all code compliance paths, requires
				that the covered product have an energy efficiency exceeding 1 of the following
				levels:
							(i)The applicable
				energy conservation standard established in or prescribed under section
				325.
							(ii)The level
				required by a regulation of the State for which the Secretary has issued a rule
				granting a waiver under subsection (d).
							(C)If the energy
				consumption or conservation objective in the code is determined using covered
				products, including any baseline building designs against which all submitted
				building designs are to be evaluated, the objective is based on the use of
				covered products having efficiencies not exceeding—
							(i)for residential
				furnaces, central air conditioners, and heat pumps, effective not earlier than
				January 1, 2013, and until such time as a level takes effect for the product
				under clause (ii)—
								(I)for the States
				described in section 325(d)(5)(B)(i)—
									(aa)92
				percent AFUE for gas furnaces; and
									(bb)14
				SEER for central air conditioners (not including heat pumps);
									(II)for the States
				and other localities described in section 325(d)(4)(B)(i) (except for the
				States of Arizona, California, Nevada, and New Mexico)—
									(aa)90
				percent AFUE for gas furnaces; and
									(bb)15
				SEER for central air conditioners;
									(III)for the States
				of Arizona, California, Nevada, and New Mexico—
									(aa)92
				percent AFUE for gas furnaces;
									(bb)15
				SEER for central air conditioners;
									(cc)an
				EER of 12.5 for air conditioners (not including heat pumps) with cooling
				capacity less than 45,000 Btu per hour; and
									(dd)an
				EER of 12.0 for air conditioners (not including heat pumps) with cooling
				capacity of 45,000 Btu per hour or more; and
									(IV)for all
				States—
									(aa)85
				percent AFUE for oil furnaces; and
									(bb)15
				SEER and 8.5 HSPF for heat pumps;
									(ii)the building
				code levels established pursuant to section 325; or
							(iii)the applicable
				standards or levels specified in subparagraph (B).
							(D)The credit to the
				energy consumption or conservation objective allowed by the code for installing
				a covered product having an energy efficiency exceeding the applicable standard
				or level specified in subparagraph (C) is on a 1-for-1 equivalent energy use or
				equivalent energy cost basis, which may take into account the typical lifetimes
				of the products and building features, using lifetimes for covered products
				based on information published by the Department of Energy or the American
				Society of Heating, Refrigerating and Air-Conditioning Engineers.
						(E)If the code sets
				forth 1 or more combinations of items that meet the energy consumption or
				conservation objective, and if 1 or more combinations specify an efficiency
				level for a covered product that exceeds the applicable standards and levels
				specified in subparagraph (B)—
							(i)there is at least
				1 combination that includes such covered products having efficiencies not
				exceeding 1 of the standards or levels specified in subparagraph (B);
				and
							(ii)if 1 or more
				combinations of items specify an efficiency level for a furnace, central air
				conditioner, or heat pump that exceeds the applicable standards and levels
				specified in subparagraph (B), there is at least 1 combination that the State
				has found to be reasonably achievable using commercially available technologies
				that includes such products having efficiencies at the applicable levels
				specified in subparagraph (C), except that no combination need include a
				product having an efficiency less than the level specified in subparagraph
				(B)(ii).
							(F)The energy
				consumption or conservation objective is specified in terms of an estimated
				total consumption of energy (which may be specified in units of energy or its
				equivalent
				cost).
						;
				(2)in paragraph
			 (4)(B)—
					(A)by inserting
			 after building code the first place it appears the following:
			 contains a mandatory requirement that, under all code compliance
			 paths,; and
					(B)by striking
			 unless the and all that follows through subsection
			 (d); and
					(3)by adding at the
			 end the following:
					
						(5)Replacement of
				covered productParagraph (3) shall not apply to the replacement
				of a covered product serving an existing building unless the replacement
				results in an increase in capacity greater than—
							(A)12,000 Btu per
				hour for residential air conditioners and heat pumps; or
							(B)20 percent for
				other covered
				products.
							.
				3.Energy
			 conservation standards for heat pump pool heaters
			(a)Definitions
				(1)Efficiency
			 descriptorSection 321(22) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6291(22)) is amended—
					(A)in subparagraph
			 (E), by inserting gas-fired before pool heaters;
			 and
					(B)by adding at the
			 end the following:
						
							(F)For heat pump
				pool heaters, coefficient of performance of heat pump pool
				heaters.
							.
					(2)Coefficient of
			 performance of heat pump pool heatersSection 321 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291)) is amended by inserting after
			 paragraph (25) the following:
					
						(25A)Coefficient of performance of heat pump pool
				heatersThe term coefficient of performance of heat pump
				pool heaters means the ratio of the capacity to power input value
				obtained at the following rating conditions: 50.0 °F db/44.2 °F wb outdoor air
				and 80.0 °F entering water temperatures, according to AHRI Standard
				1160.
						.
				(3)Thermal
			 efficiency of gas-fired pool heatersSection 321(26) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6291(26)) by inserting
			 gas-fired before pool heaters.
				(b)Standards for
			 pool heatersSection 325(e)(2) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(e)(2)) is amended—
				(1)by striking
			 (2) The thermal efficiency of pool heaters and inserting the
			 following:
					
						(2)Pool
				heaters
							(A)Gas-fired pool
				heatersThe thermal efficiency of gas-fired pool
				heaters
							;
				and
				(2)by adding at the
			 end the following:
					
						(B)Heat pump pool
				heatersHeat pump pool heaters manufactured on or after the date
				of enactment of this subparagraph shall have a minimum coefficient of
				performance of
				4.0.
						.
				4.Efficiency
			 standards for class A external power suppliesSection 325(u)(3) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(u)(3)) is amended—
			(1)in subparagraph
			 (A), by striking (D) and inserting (E);
			 and
			(2)by adding at the
			 end the following:
				
					(E)Nonapplication
				of No-Load Mode energy efficiency standards to external power supplies for
				certain security or life safety alarms or surveillance systems
						(i)Definition of
				security or life safety alarm or surveillance systemIn this
				subparagraph:
							(I)In
				generalThe term security or life safety alarm or
				surveillance system means equipment designed and marketed to perform any
				of the following functions (on a continuous basis):
								(aa)Monitor, detect,
				record, or provide notification of intrusion or access to real property or
				physical assets or notification of threats to life safety.
								(bb)Deter or control
				access to real property or physical assets, or prevent the unauthorized removal
				of physical assets.
								(cc)Monitor, detect,
				record, or provide notification of fire, gas, smoke, flooding, or other
				physical threats to real property, physical assets, or life safety.
								(II)ExclusionThe
				term security or life safety alarm or surveillance system does not
				include any product with a principal function other than life safety, security,
				or surveillance that—
								(aa)is
				designed and marketed with a built-in alarm or theft-deterrent feature;
				or
								(bb)does not operate
				necessarily and continuously in active mode.
								(ii)Nonapplication
				of no-load mode requirementsThe No-Load Mode energy efficiency
				standards established by this paragraph shall not apply to an external power
				supply manufactured before July 1, 2017, that—
							(I)is an AC-to-AC
				external power supply;
							(II)has a nameplate
				output of 20 watts or more;
							(III)is certified to
				the Secretary as being designed to be connected to a security or life safety
				alarm or surveillance system component; and
							(IV)on establishment
				within the External Power Supply International Efficiency Marking Protocol, as
				referenced in the Energy Star Program Requirements for Single Voltage
				External Ac–Dc and Ac–Ac Power Supplies, published by the Environmental
				Protection Agency, of a distinguishing mark for products described in this
				clause, is permanently marked with the distinguishing mark.
							(iii)AdministrationIn
				carrying out this subparagraph, the Secretary shall—
							(I)require, with
				appropriate safeguard for the protection of confidential business information,
				the submission of unit shipment data on an annual basis; and
							(II)restrict the
				eligibility of external power supplies for the exemption provided under this
				subparagraph on a finding that a substantial number of the external power
				supplies are being marketed to or installed in applications other than security
				or life safety alarm or surveillance
				systems.
							.
			5.Prohibited
			 actsSection 332(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6302(a)) is amended—
			(1)in paragraphs (1)
			 and (5), by striking for any manufacturer or private labeler to
			 distribute each place it appears and inserting for any
			 manufacturer (or representative of a manufacturer), distributor, retailer, or
			 private labeler to offer for sale or distribute;
			(2)by redesignating
			 paragraph (6) (as added by section 321(e)(3) of Public Law 110–140 (121 Stat.
			 1586)) as paragraph (7); and
			(3)in paragraph (7)
			 (as so redesignated), by striking for any manufacturer, distributor,
			 retailer, or private labeler to distribute and inserting for any
			 manufacturer (or representative of a manufacturer), distributor, retailer, or
			 private labeler to offer for sale or distribute.
			6.Outdoor
			 lighting
			(a)Definitions
				(1)Covered
			 equipmentSection 340(1) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(1)) is amended—
					(A)by redesignating
			 subparagraph (L) as subparagraph (O); and
					(B)by inserting
			 after subparagraph (K) the following:
						
							(L)Pole-mounted
				outdoor luminaires.
							(M)High light output
				double-ended quartz halogen lamps.
							(N)General purpose
				mercury vapor
				lamps.
							.
					(2)Industrial
			 equipmentSection 340(2)(B) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(2)(B)) is amended—
					(A)by striking
			 and before unfired hot water; and
					(B)by inserting
			 after tanks the following: , pole-mounted outdoor
			 luminaires, high light output double-ended quartz halogen lamps, and general
			 purpose mercury vapor lamps.
					(3)New
			 definitionsSection 340 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6311) is amended by adding at the end the following:
					
						(24)Area
				luminaireThe term area luminaire means a luminaire
				intended for lighting parking lots and general areas that—
							(A)is designed to
				mount on a pole using an arm, pendant, or vertical tenon;
							(B)has an opaque top
				or sides, but may contain a transmissive ornamental element;
							(C)has an optical
				aperture that is open or enclosed with a flat, sag, or drop lens;
							(D)is mounted in a
				fixed position with the optical aperture near horizontal, or tilted up;
				and
							(E)has photometric
				output measured using Type C photometry per IESNA LM–75–01.
							(25)Decorative
				posttop luminaireThe term decorative posttop
				luminaire means a luminaire with—
							(A)open or
				transmissive sides that is designed to be mounted directly over a pole using a
				vertical tenon or by fitting the luminaire directly into the pole; and
							(B)photometric
				output measured using Type C photometry per IESNA LM–75–01.
							(26)Dusk-to-dawn
				luminaireThe term dusk-to-dawn luminaire means a
				fluorescent, induction, or high intensity discharge luminaire that—
							(A)is designed to be
				mounted on a horizontal or horizontally slanted tenon or arm;
							(B)has an optical
				assembly that is coaxial with the axis of symmetry of the light source;
							(C)has an optical
				assembly that is—
								(i)a
				reflector or lamp enclosure that surrounds the light source with an open lower
				aperture; or
								(ii)a refractive
				optical assembly surrounding the light source with an open or closed lower
				aperture;
								(D)contains a
				receptacle for a photocontrol that enables the operation of the light source
				and is either coaxial with both the axis of symmetry of the light source and
				the optical assembly or offset toward the mounting bracket by less than 3
				inches, or contains an integral photocontrol; and
							(E)has photometric
				output measured using Type C photometry per IESNA LM–75–01.
							(27)Floodlight
				luminaireThe term floodlight luminaire means an
				outdoor luminaire designed with a yoke, knuckle, or other mechanism allowing
				the luminaire to be aimed 40 degrees or more with its photometric distributions
				established with only Type B photometry in accordance with IESNA LM–75, revised
				2001.
						(28)General
				purpose mercury vapor lampThe term general purpose mercury
				vapor lamp means a mercury vapor lamp (as defined in section 321)
				that—
							(A)has a screw
				base;
							(B)is designed for
				use in general lighting applications (as defined in section 321);
							(C)is not a
				specialty application mercury vapor lamp; and
							(D)is designed to
				operate on a mercury vapor lamp ballast (as defined in section 321) or is a
				self- ballasted lamp.
							(29)High light
				output double-ended quartz halogen lampThe term high light
				output double-ended quartz halogen lamp means a lamp that—
							(A)is designed for
				general outdoor lighting purposes;
							(B)contains a
				tungsten filament;
							(C)has a rated
				initial lumen value of greater than 6,000 and less than 40,000 lumens;
							(D)has at each end a
				recessed single contact, R7s base;
							(E)has a maximum
				overall length (MOL) between 4 and 11 inches;
							(F)has a nominal
				diameter less than 3/4 inch (T6);
							(G)is designed to be
				operated at a voltage not less than 110 volts and not greater than 200 volts or
				is designed to be operated at a voltage between 235 volts and 300 volts;
							(H)is not a tubular
				quartz infrared heat lamp; and
							(I)is not a lamp
				marked and marketed as a Stage and Studio lamp with a rated life of 500 hours
				or less.
							(30)Mean rated
				lamp lumensThe term mean rated lamp lumens means
				the rated lumens at—
							(A)40 percent of
				rated lamp life for metal halide, induction, and fluorescent lamps; or
							(B)50 percent of
				rated lamp life for high pressure sodium lamps.
							(31)Outdoor
				luminaireThe term outdoor luminaire means a
				luminaire that—
							(A)is intended for
				outdoor use and suitable for wet locations; and
							(B)may be shipped
				with or without a lamp.
							(32)Pole-mounted
				outdoor luminaire
							(A)In
				generalThe term pole-mounted outdoor luminaire
				means an outdoor luminaire that is designed to be mounted on an outdoor pole
				and is—
								(i)an area
				luminaire;
								(ii)a roadway and
				highmast luminaire;
								(iii)a decorative
				posttop luminaire; or
								(iv)a dusk-to-dawn
				luminaire.
								(B)ExclusionsThe
				term pole-mounted outdoor luminaire does not include—
								(i)a
				portable luminaire designed for use at construction sites;
								(ii)a luminaire
				designed to be used in emergency conditions that—
									(I)incorporates a
				means of storing energy and a device to switch the stored energy supply to
				emergency lighting loads automatically on failure of the normal power supply;
				and
									(II)is listed and
				labeled as Emergency Lighting Equipment;
									(iii)a decorative
				gas lighting system;
								(iv)a luminaire
				designed explicitly for lighting for theatrical purposes, including
				performance, stage, film production, and video production;
								(v)a
				luminaire designed as theme elements in theme or amusement parks and that
				cannot be used in most general lighting applications;
								(vi)a luminaire
				designed explicitly for hazardous locations meeting the requirements of
				Underwriters Laboratories Standard 844—2006, Luminaires for Use in
				Hazardous (Classified) Locations;
								(vii)a residential
				pole-mounted luminaire that is not rated for commercial use utilizing 1 or more
				lamps meeting the energy conservation standards established under section
				325(i) and mounted on a post or pole not taller than 10.5 feet above ground and
				not rated for a power draw of more than 145 watts;
								(viii)a floodlight
				luminaire;
								(ix)an outdoor
				luminaire designed for sports and recreational area use in accordance with
				IESNA RP–6 and utilizing an 875 watt or greater metal halide lamp;
								(x)a
				decorative posttop luminaire designed for using high intensity discharge lamps
				with total lamp wattage of 150 or less, or designed for using other lamp types
				with total lamp wattage of 50 watts or less;
								(xi)an area
				luminaire, roadway and highmast luminaire, or dusk-to-dawn luminaire designed
				for using high intensity discharge lamps or pin-based compact fluorescent lamps
				with total lamp wattage of 100 or less, or other lamp types with total lamp
				wattage of 50 watts or less; and
								(xii)an area
				luminaire, roadway and highmast luminaire, or dusk-to-dawn luminaire with a
				backlight rating less than 2 and with the maximum of the uplight or glare
				rating 3 or less.
								(33)Roadway and
				highmast luminaireThe term roadway and highmast
				luminaire means a luminaire intended for lighting streets and roadways
				that—
							(A)is designed to
				mount on a pole by clamping onto the exterior of a horizontal or horizontally
				slanted, circular cross-section pipe tenon;
							(B)has opaque tops
				or sides;
							(C)has an optical
				aperture that is open or enclosed with a flat, sag or drop lens;
							(D)is mounted in a
				fixed position with the optical aperture near horizontal, or tilted up;
				and
							(E)has photometric
				output measured using Type C photometry per IESNA LM–75–01.
							(34)Specialty
				application mercury vapor lampThe term specialty
				application mercury vapor lamp means a mercury vapor lamp (as defined in
				section 321) that is—
							(A)designed only to
				operate on a specialty application mercury vapor lamp ballast (as defined in
				section 321); and
							(B)is marked and
				marketed for specialty applications only.
							(35)Target
				efficacy ratingThe term target efficacy rating
				means a measure of luminous efficacy of a luminaire (as defined in NEMA
				LE–6–2009).
						(36)Tubular quartz
				infrared heat lampThe term tubular quartz infrared heat
				lamp means a double-ended quartz halogen lamp that—
							(A)is marked and
				marketed as an infrared heat lamp; and
							(B)radiates
				predominately in the infrared radiation range and in which the visible
				radiation is not of principle
				interest.
							.
				(b)StandardsSection
			 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by
			 adding at the end the following:
				
					(g)Pole-Mounted
				outdoor luminaires
						(1)Target efficacy
				rating, lumen maintenance and power factor requirements
							(A)Definition of
				maximum of uplight or glare ratingIn this paragraph, the term
				maximum of uplight or glare rating means, for any specific outdoor
				luminaire, the higher of the uplight rating or glare rating of the
				luminaire.
							(B)RequirementsEach
				pole-mounted outdoor luminaire manufactured on or after the date that is 3
				years after the date of enactment of this subsection shall—
								(i)meet or exceed
				the target efficacy ratings in the following table when tested at full system
				input watts:
									
										Area, Roadway or Highmast luminaires
										
											
												Maximum of
						Uplight or Glare rating
												
												Backlight Rating0 or 12 or 34 or 5
												
											
											
												0 or
						1383838
												
												2 or
						3383842
												
												4 or
						5384243
												
											
										
									
									
										Decorative Posttop or Dusk-to-Dawn luminaires
										
											
												Maximum of
						Uplight or Glare rating
												
												Backlight Rating0 or 12 or 34 or 5
												
											
											
												0 or
						1252525
												
												2 or
						3252528
												
												4 or
						5252828;
												
											
										
									
								(ii)use lamps that
				have a minimum of 0.6 lumen maintenance, as determined in accordance with IESNA
				LM–80 for Solid State Lighting sources or calculated as mean rated lamp lumens
				divided by initial rated lamp lumens for other light sources; and
								(iii)have a power
				factor equal to or greater than 0.9 at ballast full power, except in the case
				of pole-mounted outdoor luminaires designed for using high intensity discharge
				lamps with a total rated lamp wattage of 150 watts or less, which shall have no
				power factor requirement.
								(2)Control
				requirements
							(A)In
				generalExcept as provided in subparagraph (B), each area
				luminaire manufactured on or after the date that is 3 years after the date of
				enactment of this subsection shall be sold—
								(i)with integral
				controls that shall have the capability of operating the luminaire at full
				power and a minimum of 1 reduced power level plus off, in which case the power
				reduction shall be at least 30 percent of the rated lamp power; or
								(ii)with internal
				electronics and connective wiring or hardware (including wire leads, pigtails,
				inserts for wires, pin bases, or the equivalent) that—
									(I)collectively
				enable the area luminaire, if properly connected to an appropriate control
				system, to operate at full power and a minimum of 1 reduced power level plus
				off, in which case the reduced power level shall be at least 30 percent lower
				than the rated lamp power in response to signals sent by controls not integral
				to the luminaire as sold, that may be connected in the field; and
									(II)have connections
				from the components that are easily accessible in the luminaire housing and
				have instructions applicable to appropriate control system connections that are
				included with the luminaire.
									(B)NonapplicationThe
				control requirements of this paragraph shall not apply to—
								(i)pole-mounted
				outdoor luminaires utilizing probe-start metal halide lamps with rated lamp
				power greater than 500 watts operating in non-base-up positions; or
								(ii)pole-mounted
				outdoor luminaires utilizing induction lamps.
								(C)Integral
				photosensorsEach pole-mounted outdoor luminaire sold with an
				integral photosensor shall use an electronic-type photocell.
							(3)Rulemaking
				commencing not later than 60 days after the date of enactment
							(A)In
				generalNot later than 60 days after the date of enactment of
				this subsection, the Secretary shall initiate a rulemaking procedure to
				determine whether the standards in effect for pole-mounted outdoor luminaires
				should be amended.
							(B)Final
				rule
								(i)PublicationThe
				Secretary shall publish a final rule containing the amendments, if any, not
				later than January 1, 2013, or the date that is 33 months after the date of
				enactment of this subsection, whichever is later.
								(ii)ApplicationAny
				amendments shall apply to products manufactured on or after January 1, 2016, or
				the date that is 3 years after the final rule is published in the Federal
				Register, whichever is later.
								(C)Review
								(i)In
				generalAs part of the rulemaking required under this paragraph,
				the Secretary shall review and may amend the definitions, exclusions, test
				procedures, power factor standards, lumen maintenance requirements, labeling
				requirements, and additional control requirements, including dimming
				functionality, for all pole-mounted outdoor luminaires.
								(ii)FactorsThe
				review of the Secretary shall include consideration of—
									(I)obstacles to
				compliance and whether compliance is evaded by substitution of nonregulated
				luminaires for regulated luminaires or allowing luminaires to comply with the
				standards established under this part based on use of non-standard lamps, as
				provided for in section 343(a)(10)(D)(i)(II);
									(II)statistical data
				relating to pole-mounted outdoor luminaires that—
										(aa)the Secretary
				shall request not later than 120 days after the date of enactment of this
				subsection from all identifiable manufacturers of pole-mounted outdoor
				luminaires, directly from manufacturers of pole-mounted outdoor luminaires or,
				in the case of members of the National Electrical Manufacturers Association,
				from the National Electrical Manufacturers Association;
										(bb)is
				considered necessary for the rulemaking; and
										(cc)shall be made
				publicly available in a manner that does not reveal manufacturer identity or
				confidential business information, in a timely manner for discussion at any
				public proceeding at which comment is solicited from the public in connection
				with the rulemaking, except that nothing in this subclause restricts the
				Secretary from seeking additional information during the course of the
				rulemaking; and
										(III)phased-in
				effective dates for different types of pole-mounted outdoor luminaires that are
				submitted to the Secretary in the manner provided for in section 325(p)(4),
				except that the phased-in effective dates shall not be subject to subparagraphs
				(A) and (B) of this paragraph.
									(4)Rulemaking
				before February 1, 2015
							(A)In
				generalNot later than February 1, 2015, the Secretary shall
				initiate a rulemaking procedure to determine whether the standards in effect
				for pole-mounted outdoor luminaires should be amended.
							(B)Final
				rule
								(i)PublicationThe
				Secretary shall publish a final rule containing the amendments, if any, not
				later than January 1, 2018.
								(ii)ApplicationAny
				amendments shall apply to products manufactured on or after January 1,
				2021.
								(C)Review
								(i)In
				generalAs part of the rulemaking required under this paragraph,
				the Secretary shall review and may amend the definitions, exclusions, test
				procedures, power factor standards, lumen maintenance requirements, labeling
				requirements, and additional control requirements, including dimming
				functionality, for all pole-mounted outdoor luminaires.
								(ii)FactorsThe
				review of the Secretary shall include consideration of—
									(I)obstacles to
				compliance and whether compliance is evaded by substitution of nonregulated
				luminaires for regulated luminaires or allowing luminaires to comply with the
				standards established under this part based on use of nonstandard lamps, as
				provided for in section 343(a)(10)(D)(i)(II);
									(II)statistical data
				relating to pole-mounted outdoor luminaires that—
										(aa)the Secretary
				considers necessary for the rulemaking and requests not later than June 1,
				2015, from all identifiable manufacturers of pole-mounted outdoor luminaires,
				directly from manufacturers of pole-mounted outdoor luminaires and, in the case
				of members of the National Electrical Manufacturers Association, from the
				National Electrical Manufacturers Association; and
										(bb)shall be made
				publicly available in a manner that does not reveal manufacturer identity or
				confidential business information, in a timely manner for discussion at any
				public proceeding at which comment is solicited from the public in connection
				with the rulemaking, except that nothing in this subclause restricts the
				Secretary from seeking additional information during the course of the
				rulemaking; and
										(III)phased-in
				effective dates for different types of pole-mounted outdoor luminaires that are
				submitted to the Secretary in the manner provided for in section 325(p)(4),
				except that the phased-in effective dates shall not be subject to subparagraphs
				(A) and (B) of this paragraph.
									(h)High light
				output double-Ended quartz halogen lampsA high light output
				double-ended quartz halogen lamp manufactured on or after January 1, 2016,
				shall have a minimum efficiency of—
						(1)27 LPW for lamps
				with a minimum rated initial lumen value greater than 6,000 and a maximum
				initial lumen value of 15,000; and
						(2)34 LPW for lamps
				with a rated initial lumen value greater than 15,000 and less than
				40,000.
						(i)General purpose
				mercury vapor lampsA general purpose mercury vapor lamp shall
				not be manufactured on or after January 1,
				2016.
					.
			(c)Test
			 methodsSection 343(a) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6314(a)) is amended by adding at the end the following:
				
					(10)Pole-mounted
				outdoor luminaires
						(A)In
				generalWith respect to pole-mounted outdoor luminaires to which
				standards are applicable under section 342, the test methods shall be those
				described in this paragraph.
						(B)Photometric
				test methodsFor photometric test methods, the methods shall be
				those specified in—
							(i)IES
				LM–10–96—Approved Method for Photometric Testing of Outdoor Fluorescent
				Luminaires;
							(ii)IES
				LM–31–95—Photometric Testing of Roadway Luminaires Using Incandescent Filament
				and High Intensity Discharge Lamps;
							(iii)IES
				LM–79–08—Electrical and Photometric Measurements of Solid-State Lighting
				Products;
							(iv)IES
				LM–80–08—Measuring Lumen Maintenance of LED Light Sources;
							(v)IES LM–40–01—Life
				testing of Fluorescent Lamps;
							(vi)IES
				LM–47–01—Life testing of High Intensity Discharge (HID) Lamps;
							(vii)IES
				LM–49–01—Life testing of Incandescent Filament Lamps;
							(viii)IES
				LM–60–01—Life testing of Low Pressure Sodium Lamps; and
							(ix)IES
				LM–65–01—Life testing of Compact Fluorescent Lamps.
							(C)Outdoor
				backlight, uplight, and glare ratingsFor determining outdoor
				backlight, uplight, and glare ratings, the classifications shall be those
				specified in IES TM–15–07—Luminaire Classification System for Outdoor
				Luminaires with Addendum A.
						(D)Target efficacy
				ratingFor determining the target efficacy rating, the procedures
				shall be those specified in NEMA LE–6–2009—Procedure for Determining
				Target Efficacy Ratings (TER) for Commercial, Industrial and Residential
				Luminaires, and all of the following additional criteria (as
				applicable):
							(i)The target
				efficacy rating shall be calculated based on the initial rated lamp lumen and
				rated watt value equivalent to the lamp with which the luminaire is shipped,
				or, if not shipped with a lamp, the target efficacy rating shall be calculated
				based on—
								(I)the applicable
				standard lamp as established by subparagraph (E); or
								(II)a lamp that has
				a rated wattage and rated initial lamp lumens that are the same as the maximum
				lamp watts and minimum lamp lumens labeled on the luminaire, in accordance with
				section 344(f).
								(ii)If the luminaire
				is designed to operate at more than 1 nominal input voltage, the ballast input
				watts used in the target efficacy rating calculation shall be the highest value
				for any nominal input voltage for which the ballast is designed to
				operate.
							(iii)If the
				luminaire is a pole-mounted outdoor luminaire that contains a ballast that is
				labeled to operate lamps of more than 1 wattage, the luminaire shall—
								(I)meet or exceed
				the target efficacy rating in the table in section 342(g)(1)(A) calculated in
				accordance with clause (i) for all lamp wattages that the ballast is labeled to
				operate;
								(II)be constructed
				such that the luminaire is only capable of accepting lamp wattages that produce
				target efficacy ratings that meet or exceed the values in the table in section
				342(g)(1)(A) calculated in accordance with clause (i); or
								(III)be rated and
				prominently labeled for a maximum lamp wattage that results in the luminaire
				meeting or exceeding the target efficacy rating in the table in section
				342(g)(1)(A) when calculated and labeled in accordance with clause (i).
								(iv)If the luminaire
				is a pole-mounted outdoor luminaire that is constructed such that the luminaire
				will only accept an ANSI Type–O lamp, the luminaire shall meet or exceed the
				target efficacy rating in the table in section 342(g)(1)(A) when tested with an
				ANSI Type–O lamp.
							(v)If the luminaire
				is a pole-mounted outdoor luminaire that is marketed to use a coated lamp, the
				luminaire shall meet or exceed the target efficacy rating in the table in
				section 342(g)(1)(A) when tested with a coated lamp.
							(vi)If the luminaire
				is a solid state lighting pole-mounted outdoor luminaire, the luminaire shall
				have its target efficacy rating calculated based on the combination of absolute
				luminaire lumen values and input wattages that results in the lowest possible
				target efficacy rating for any light source, including ranges of correlated
				color temperature and color rendering index values, for which the luminaire is
				marketed by the luminaire manufacturer.
							(vii)If the
				luminaire is a high intensity discharge pole-mounted outdoor luminaire using a
				ballast that has a ballast factor different than 1, the target efficacy rating
				of the luminaire shall be calculated by using the input watts needed to operate
				the lamp at full rated power, or by using the actual ballast factor of the
				ballast.
							(E)Table of
				standard lamp types
							(i)In
				generalThe National Electrical Manufacturers Association shall
				develop and publish not later than 1 year after the date of enactment of this
				paragraph and thereafter maintain and regularly update on a publicly available
				website a table including standard lamp types by wattage, ANSI code, initial
				lamp lumen value, lamp orientation, and lamp finish.
							(ii)Initial lamp
				lumen valuesThe initial lamp lumen values shall—
								(I)be determined
				according to a uniform rating method and tested according to accepted industry
				practice for each lamp that is considered for inclusion in the table;
				and
								(II)in each case
				contained in the table, be the lowest known initial lamp lumen value that
				approximates typical performance in representative general outdoor lighting
				applications.
								(iii)ActionsOn
				completion of the table required by this subparagraph and any updates to the
				table—
								(I)the National
				Electrical Manufacturers Association shall submit the table and any updates to
				the Secretary; and
								(II)the Secretary
				shall—
									(aa)publish the
				table and any comments that are included with the table in the Federal
				Register;
									(bb)solicit public
				comment on the table; and
									(cc)not later than
				180 days after date of receipt of the table, after considering the factors
				described in clause (iv), adopt the table for purposes of this part.
									(iv)Rebuttable
				presumption
								(I)In
				generalThere shall be a rebuttable presumption that the table
				and any updates to the table transmitted by the National Electrical
				Manufacturers Association to the Secretary meets the requirements of this
				subparagraph, which may be rebutted only if the Secretary finds by clear and
				substantial evidence that—
									(aa)data have been
				included that were not the result of having applied applicable industry
				standards; or
									(bb)lamps have been
				included in the table that are not representative of general outdoor lighting
				applications.
									(II)Conforming
				changesIf subclause (I) applies, the National Electrical
				Manufacturers Association shall conform the published table of the Association
				to the table adopted by the Secretary.
								(v)Nontransmission
				of tableIf the National Electrical Manufacturers Association has
				not submitted the table to the Secretary within 1 year after the date of
				enactment of this paragraph, the Secretary shall develop, publish, and adopt
				the table not later than 18 months after the date of enactment of this
				paragraph and update the table regularly.
							(F)Amendment of
				test methodsThe Secretary may, by rule, adopt new or additional
				test methods for pole-mounted outdoor luminaires in accordance with this
				section.
						.
			(d)LabelingSection
			 344 of the Energy Policy and Conservation Act (42 U.S.C. 6315) is
			 amended—
				(1)in subsections
			 (d) and (e), by striking (h) each place it appears and inserting
			 (i);
				(2)by redesignating
			 subsections (f) through (k) as subsections (g) through (l), respectively;
			 and
				(3)by inserting
			 after subsection (e) the following:
					
						(f)Labeling rules
				for pole-Mounted outdoor luminaires
							(1)In
				generalSubject to subsection (i), not later than 1 year after
				the date of enactment of this paragraph, the Secretary shall establish labeling
				rules under this part for pole-mounted outdoor luminaires manufactured on or
				after the date on which standards established under section 342(g) take
				effect.
							(2)RulesThe
				rules shall require—
								(A)for pole-mounted
				outdoor luminaires, that the luminaire, be marked with a capital letter
				P printed within a circle in a conspicuous location on both the
				pole-mounted luminaire and its packaging to indicate that the pole-mounted
				outdoor luminaire conforms to the energy conservation standards established in
				section 342(g); and
								(B)for pole-mounted
				outdoor luminaires that do not contain a lamp in the same shipment with the
				luminaire and are tested with a lamp with a lumen rating exceeding the standard
				lumen value specified in the table established under section 343(a)(10)(E),
				that the luminaire—
									(i)be labeled to
				identify the minimum rated initial lamp lumens and maximum rated lamp watts
				required to conform to the energy conservation standards established in section
				342(g); and
									(ii)bear a statement
				on the label that states: Product violates Federal law when installed
				with a standard lamp. Use only a lamp that meets the minimum lumens and maximum
				watts provided on this
				label..
									.
				(e)PreemptionSection
			 345 of the Energy Policy and Conservation Act (42 U.S.C. 6316) is
			 amended—
				(1)in the first
			 sentence of subsection (a), by striking The and inserting
			 Except as otherwise provided in this section, the; and
				(2)by adding at the
			 end the following:
					
						(i)Pole-Mounted
				outdoor luminaires and high light output double-Ended quartz halogen
				lamps
							(1)In
				generalExcept as provided in paragraph (2), section 327 shall
				apply to pole-mounted outdoor luminaires and high light output double-ended
				quartz halogen lamps to the same extent and in the same manner as the section
				applies under part B.
							(2)State energy
				conservation standardsAny State energy conservation standard
				that is adopted on or before January 1, 2015, pursuant to a statutory
				requirement to adopt efficiency standard for reducing outdoor lighting energy
				use enacted prior to January 31, 2008, shall not be
				preempted.
							.
				7.Energy efficiency
			 provisions
			(a)Direct final
			 ruleSection 323(b)(1) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6293(b)(1)) is amended by adding
			 at the end the following:
				
					(B)Test
				proceduresThe Secretary may, in accordance with the requirements
				of this subsection, prescribe test procedures for any consumer product
				classified as a covered product under section 322(b).
					(C)New or amended
				test proceduresThe Secretary shall direct the National Bureau of
				Standards to assist in developing new or amended test procedures.
					(D)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p)(4).
					.
			(b)Criteria for
			 prescribing new or amended standardsSection 325(o) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(o)) is amended—
				(1)in paragraph
			 (2)(B)—
					(A)in clause
			 (i)—
						(i)in
			 subclause (III), by adding before the semicolon and the estimated impact
			 on average energy prices;
						(ii)in
			 subclause (VI), by striking ; and and inserting a
			 semicolon;
						(iii)by
			 redesignating subclause (VII) as subclause (VIII); and
						(iv)by
			 inserting after subclause (VI) the following:
							
								(VII)the net energy,
				environmental, and economic impacts due to smart grid technologies or
				capabilities in a covered product that enable demand response or response to
				time-dependent energy pricing, taking into consideration the rate of use of the
				smart grid technologies or capabilities over the life of the product that is
				likely to result from the imposition of the standard;
				and
								;
				and
						(B)in clause
			 (iii)—
						(i)by
			 striking (iii) If the Secretary finds and inserting the
			 following:
							
								(iii)Rebuttable
				presumption
									(I)In
				generalSubject to subclause (II), if the Secretary
				finds
									;
						(ii)in
			 subclause (I) (as designated by clause (i)), by striking three
			 and inserting 4; and
						(iii)by striking the
			 second sentence and inserting the following:
							
								(II)Multiplier for
				certain productsFor any product with an average expected useful
				life of less than 4 years, the rebuttable presumption described in subclause
				(I) shall be determined using 75 percent of the average expected useful life of
				the product as a multiplier instead of 4.
								(III)Requirement
				for rebuttal of presumptionA presumption described in subclause
				(I) may be rebutted only if the Secretary finds, based on clear and substantial
				evidence, that—
									(aa)the standard
				level would cause substantial hardship to the average consumer of the product,
				or to manufacturers supplying a significant portion of the market for the
				product, in terms of manufacturing or product cost or loss of product utility
				or features, the aggregate of which outweighs the benefits of the standard
				level;
									(bb)the standard and
				implementing regulations cannot reasonably be designed to avoid or mitigate any
				hardship described in item (aa) (including through the adoption of regional
				standards for the products identified in, and consistent with, paragraph (6) or
				other reasonable means consistent with this part) and the hardship cannot be
				avoided or mitigated through the procedures described in section 504 of the
				Department of Energy Organization Act (42 U.S.C. 7194); and
									(cc)the same or a
				substantially similar hardship with respect to a hardship described in item
				(aa) would not occur under a standard adopted in the absence of the
				presumption, but that otherwise meets the requirements of this section.
									(IV)Prohibited
				factors for determination
									(aa)In
				generalExcept as provided in item (bb), a determination by the
				Secretary that the criteria triggering a presumption described in subclause (I)
				are not met, or that the criterion for rebutting the presumption are met, shall
				not be taken into consideration by the Secretary in determining whether a
				standard is economically justified.
									(bb)ExceptionEvidence
				presented regarding the presumption may be considered by the Secretary in
				making a determination described in item
				(aa).
									;
				and
						(2)by adding at the
			 end the following:
					
						(7)Incorporation
				of smart grid technologiesThe Secretary may incorporate smart
				grid technologies or capabilities into standards under this section, including
				through—
							(A)standards for
				covered products that require specific technologies or capabilities;
							(B)standards that
				provide credit for smart grid technologies or capabilities, to the extent the
				smart grid technologies or capabilities provide net benefits substantially
				equivalent to benefits of products that meet the standards without smart grid
				technologies or capabilities, taking into consideration energy, economic, and
				environmental impacts (including emissions reductions from electrical
				generation); and
							(C)multiple
				performance standards or design requirements to achieve—
								(i)the goals
				of—
									(I)reducing overall
				energy use; and
									(II)reducing peak
				demand; or
									(ii)other smart grid
				goals.
								.
				(c)Obtainment of
			 appliance information from manufacturersSection 326 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6296) is amended by striking
			 subsection (d) and inserting the following:
				
					(d)Information
				requirements
						(1)In
				generalFor purposes of carrying out this part, the Secretary
				shall promulgate proposed regulations not later than 1 year after the date of
				enactment of the National Energy Efficiency
				Enhancement Act of 2010, and after receiving public comment,
				final regulations not later than 18 months after the date of enactment of that
				Act, under this part or other provision of law administered by the Secretary,
				that shall require each manufacturer of a covered product, on a product
				specific basis, to submit information or reports to the Secretary—
							(A)in such form as
				the Secretary may adopt; and
							(B)on—
								(i)an annual basis;
				or
								(ii)any other
				regular basis that is not less frequent than once every 3 years.
								(2)Form and
				content of reportsThe form and content of each report required
				by a manufacturer of a covered product under paragraph (1)—
							(A)may vary by
				product type, as determined by the Secretary; and
							(B)shall include
				information or data regarding—
								(i)the compliance by
				the manufacturer with respect to each requirement applicable pursuant to this
				part;
								(ii)the annual
				shipments by the manufacturer of each class or category of covered products,
				subdivided, to the extent practicable, by—
									(I)energy
				efficiency, energy use, and, if applicable, water use;
									(II)the presence or
				absence of such efficiency related or energy consuming operational
				characteristics or components as the Secretary determines to be relevant for
				the purposes of carrying out this part; and
									(III)the State or
				regional location of sale for covered products for which the Secretary may
				adopt regional standards; and
									(iii)such other
				categories of information that the Secretary determines to be relevant to carry
				out this part, including such other information that may be necessary—
									(I)to establish and
				revise—
										(aa)test
				procedures;
										(bb)labeling rules;
				and
										(cc)energy
				conservation standards;
										(II)to ensure
				compliance with the requirements of this part; and
									(III)to estimate the
				impacts on consumers and manufacturers of energy conservation standards in
				effect as of the reporting date.
									(3)Requirements of
				Secretary in promulgating regulationsIn promulgating regulations
				under paragraph (1), the Secretary shall consider—
							(A)existing public
				sources of information, including nationally recognized certification or
				verification programs of trade associations; and
							(B)(i)whether some or all of
				the information described in paragraph (2) is submitted to another Federal
				agency; and
								(ii)the means by which to minimize any
				duplication of requests for information by Federal agencies.
								(4)Minimization of
				burdens on manufacturersIn carrying out this subsection, the
				Secretary shall exercise the authority of the Secretary under this subsection
				in a manner designed to minimize burdens on the manufacturers of covered
				products.
						(5)Reporting of
				energy information
							(A)In
				generalSubject to subparagraph (B), section 11(d) of the Energy
				Supply and Environmental Coordination Act of 1974 (15 U.S.C. 796(d)) shall
				apply with respect to information obtained under this subsection to the same
				extent and in the same manner as section 11(d) of that Act applies with respect
				to energy information obtained under section 11 of that Act.
							(B)AdministrationSubparagraph
				(A) shall apply to the extent that subparagraph (A) does not conflict with the
				duties of the Secretary in carrying out this part.
							(6)Coordination
				with State agenciesIn adopting reporting requirements under
				paragraph (1), the Secretary shall, to the extent practicable, coordinate with
				State agencies that conduct similar data gathering initiatives—
							(A)to ensure the
				uniformity of the requirements; and
							(B)to mitigate
				reporting burdens.
							(7)Periodic
				revisionsIn accordance with each procedure and criteria required
				under paragraph (1), the Secretary may periodically revise the reporting
				requirements adopted under paragraph
				(1).
						.
			(d)Waiver of
			 Federal preemptionSection 327(d)(1) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297(d)(1)) is amended—
				(1)in subparagraph
			 (B)—
					(A)by inserting
			 (i) before Subject to paragraphs; and
					(B)by adding at the
			 end the following:
						
							(ii)In making a finding under clause
				(i), the Secretary may not reject a petition for failure of the petitioning
				State or river basin commission to produce confidential information maintained
				by any manufacturer or distributor, or group or association of manufacturers or
				distributors, that the petitioning party has requested and not
				received.
							;
				and
					(2)in the matter
			 following subparagraph (C)(ii), by adding at the end the following:
			 Notwithstanding the preceding sentence, the Secretary may approve a
			 waiver petition submitted by a State that does not have an energy plan and
			 forecast if the waiver petition concerns a State regulation adopted pursuant to
			 a notice and comment rulemaking proceeding..
				(e)Permitting
			 States To seek injunctive enforcementSection 334 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6304) is amended to read as follows:
				
					334.Permitting
				States to seek injunctive enforcement
						(a)JurisdictionThe
				United States district courts shall have original jurisdiction of a civil
				action seeking an injunction to restrain—
							(1)any violation of
				section 332; and
							(2)any person from
				distributing in commerce any covered product that does not comply with an
				applicable rule under section 324 or 325.
							(b)Authority
							(1)In
				generalExcept as provided in paragraph (2), an action under
				subsection (a) shall be brought by—
								(A)the Commission;
				or
								(B)the attorney
				general of a State in the name of the State.
								(2)Exceptions
								(A)In
				generalNotwithstanding paragraph (1), only the Secretary may
				bring an action under this section to restrain—
									(i)a
				violation of section 332(a)(3) relating to a requirement prescribed by the
				Secretary; or
									(ii)a violation of
				section 332(a)(4) relating to a request by the Secretary under section
				326(b)(2).
									(B)Other
				prohibited actsAn action under this section regarding a
				violation of paragraph (5) or (7) of section 332(a) shall be brought by—
									(i)the Secretary;
				or
									(ii)the attorney
				general of a State in the name of the State.
									(c)LimitationIf
				an action under this section is brought by the attorney general of a
				State—
							(1)not less than 30
				days before the date of commencement of the action, the State shall—
								(A)provide written
				notice to the Secretary and the Commission; and
								(B)provide the
				Secretary and the Commission with a copy of the complaint;
								(2)the Secretary and
				the Commission—
								(A)may intervene in
				the suit or action;
								(B)upon intervening,
				shall be heard on all matters arising from the suit or action; and
								(C)may file
				petitions for appeal;
								(3)no separate
				action may be brought under this section if, at the time written notice is
				provided under paragraph (1), the same alleged violation or failure to comply
				is the subject of a pending action, or a final judicial judgment or decree, by
				the United States under this Act; and
							(4)the action shall
				not be construed—
								(A)as to prevent the
				attorney general of a State, or other authorized officer of the State, from
				exercising the powers conferred on the attorney general, or other authorized
				officer of the State, by the laws of the State (including regulations);
				or
								(B)as to prohibit
				the attorney general of a State, or other authorized officer of the State, from
				proceeding in a Federal or State court on the basis of an alleged violation of
				any civil or criminal statute of the State.
								(d)Venue; service
				of process
							(1)VenueAn
				action under this section may be brought in the United States district court
				for—
								(A)the district in
				which the act, omission, or transaction constituting the applicable violation
				occurred; or
								(B)the district in
				which the defendant—
									(i)resides;
				or
									(ii)transacts
				business.
									(2)Service of
				processIn an action under this section, process may be served on
				a defendant in any district in which the defendant resides or is otherwise
				located.
							.
			(f)Treatment of
			 appliances within building codesSection 327 of the Energy Policy
			 and Conservation Act (42 U.S.C. 6297) is amended by adding at the end the
			 following:
				
					(h)Recognition of
				Alternative Refrigerant UsesWith respect to State or local laws
				(including regulations) prohibiting, limiting, or restricting the use of
				alternative refrigerants for specific end uses approved by the Administrator of
				the Environmental Protection Agency pursuant to the Significant New
				Alternatives Program under section 612 of the Clean Air Act (42 U.S.C. 7671k)
				for use in a covered product under section 322(a)(1) considered on or after the
				date of enactment of this subsection, notice shall be provided to the
				Administrator before or during any State or local public comment period to
				provide to the Administrator an opportunity to
				comment.
					.
			(g)Technical
			 amendmentSection 332(a) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6302(a)) is amended by
			 redesignating the second paragraph (6) as paragraph (7).
			
